EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Botos on 1 November 2021.
The application has been amended as follows: 

20.	(Currently Amended)  The pump housing according to claim 19, wherein the rotor comprises a hub and at least one blade having a first end on the hub and a second end radially outward from the hub, wherein the second end and the interior of the housing form a gap therebetween, and wherein a size of the gap is 

Allowable Subject Matter
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 13, the combination including the material comprising at least one stretch-resistant fiber extending in the circumferential direction in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Pfeffer et al. (US 2009/0093796) which discloses a state of the art for a similar compressible and expandable pump rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746